The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO 65101
Dear Secretary Blunt:
On March 26, 2002, you submitted to us a summary statement for the petition submitted by Alex Bartlett of Husch  Eppenberger, L.L.C. relating to the tobacco tax initiative petition (version 2).  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall Missouri law be amended to impose an additional tax of 2.75 cents per cigarette (fifty-five cents per pack) and 20 percent on other tobacco products, with the new revenues placed into a Healthy Families Trust Fund to be used for the following purposes:  hospital trauma care and emergency preparedness; health care treatment and access, including prescription drug assistance for seniors and health care initiatives for low income citizens, women, minorities and children; life sciences research, including medical research and the proper administration of funds for such research; smoking prevention; and grants for early childhood care and education?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General